                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


DEANNA BROUSSARD                                      CIVIL ACTION


VERSUS                                                NO: 15-6959


JAZZ CASINO CO. LLC ET AL.                            SECTION “H”


                         ORDER AND REASONS
      Before the Court is Plaintiff’s Motion to Alter or Amend Court’s Final
Judgment (Doc. 164). For the following reasons, the Motion is DENIED.


                              BACKGROUND
      Defendant Jazz Casino Company, LLC (“Jazz Casino”) hired Plaintiff
Deanna Broussard as a Senior Executive Host at Harrah’s Casino in April
2006. On May 14, 2014, Jazz Casino discharged Plaintiff. Plaintiff brought
claims arising out of her termination, alleging that she was terminated because
of her age in violation of the Age Discrimination in Employment Act (“ADEA”)
and state law, that Defendant breached her employment contract, and that
Defendant made defamatory remarks regarding the reason for her termination
in a hearing for unemployment benefits. On November 19, 2018, this Court
granted summary judgment in Defendant’s favor, dismissing with prejudice all


                                      1
of Plaintiff’s claims. Plaintiff then filed the instant motion, which she titled a
“Rule 59 Motion for New Trial of Defendant’s Motion for Summary Judgment
and Court’s Granting said Motion, Dismissing all Plaintiff’s Claims with
Prejudice.” This Court finds that Plaintiff’s Motion is more appropriately titled
a Motion to Alter or Amend Final Judgment and considered under the
standard set forth in Rule 59(e).


                                    LEGAL STANDARD
       Pursuant to Federal Rule of Civil Procedure 59(e), “[a] motion to alter or
amend a judgment must be filed no later than 28 days after the entry of the
judgment.” A Rule 59(e) motion “[i]s not the proper vehicle for rehashing
evidence, legal theories, or arguments that could have been offered or raised
before the entry of judgment.” 1 Instead, Rule 59(e) serves the narrow purpose
of correcting “‘manifest error[s] of law or fact or . . . presenting newly discovered
evidence.’“ 2 “‘Manifest error’ is one that ‘is plain and indisputable, and that
amounts to a complete disregard of the controlling law.’” 3 In the Fifth Circuit,
altering, amending, or reconsidering a judgment under Rule 59(e) “[i]s an
extraordinary remedy that should be used sparingly.” 4 While district courts
have “considerable discretion in deciding whether to grant or deny a motion to
alter a judgment,” denial is favored. 5




       1  Templet v. HydroChem, Inc., 367 F.3d 473, 479 (5th Cir. 2004) (citing Simon v. United States,
891 F.2d 1154, 1159 (5th Cir. 1990)).
        2 Advocare Int’l, LP v. Horizon Labs., Inc., 524 F.3d 679, 691 (5th Cir. 2008) (quoting

Rosenzweig v. Azurix Corp., 332 F.3d 854, 863 (5th Cir. 2003)).
        3 Guy v. Crown Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004) (quoting Venegas–Hernandez

v. Sonolux Records, 370 F.3d 183, 195 (1st Cir. 2004)).
        4 Templet, 367 F.3d at 479 (citations omitted).
        5 Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995).


                                                  2
                             LAW & ANALYSIS
      Plaintiff raises four arguments in its Motion. Each of Plaintiff’s
arguments amount to no more than a disagreement with the rulings of this
Court. Plaintiff does not present new evidence or identify a manifest error
committed by this Court. Indeed, Plaintiff’s motion does not cite to any law or
record evidence. This Court need not rehash arguments already considered in
the granting of summary judgment.


                               CONCLUSION
      For the foregoing reasons, Plaintiff’s Motion is DENIED.




                              New Orleans, this 6th day of May, 2019.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      3
